                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

MICHAEL J. LONGS II,

                       Plaintiff,                                    4:18CV3146

       vs.
                                                                 MEMORANDUM
TROY L. HAWK,                                                     AND ORDER

                       Defendant.

        Plaintiff filed a Complaint on October 23, 2018, when he was incarcerated at
the Lancaster County Department of Corrections. (Filing No. 1.) He has been given
leave to proceed in forma pauperis. 1 (Filing No. 8.) The court now conducts an
initial review of Plaintiff’s Complaint to determine whether summary dismissal is
appropriate under 28 U.S.C. §§ 1915(e) and 1915A. For purposes of this initial
review, the court will consider Plaintiff’s Motion to Amend (filing no. 10) and its
attachments as supplemental to the Complaint.

                                I. SUMMARY OF COMPLAINT

     Plaintiff filed this action against Troy Hawk (“Hawk”), Clerk of the
Lancaster County District Court (“Clerk”), alleging Hawk violated 18 U.S.C. §§

       1
           Plaintiff filed his Complaint in this matter on October 23, 2018, while he was
incarcerated. The court granted him leave to proceed in forma pauperis on November 1, 2018,
also while he was incarcerated. On April 12, 2019, the clerk of the court received
correspondence from the Lancaster County Department of Corrections indicating Plaintiff was
no longer incarcerated there. (See Filing No. 16.) As directed by the court (see filing no. 17),
Plaintiff filed a change of address on April 23, 2019, confirming that he is no longer
incarcerated. (See Filing No. 19.) At the time Plaintiff updated his address, the court should have
required Plaintiff to file a new application for leave to proceed in forma pauperis if he wishes to
continue pursuing this case in forma pauperis or, in the alternative, pay the court’s $400.00 filing
and administrative fees since he is no longer incarcerated. As the court is giving Plaintiff leave to
amend his Complaint, the court will also direct Plaintiff to address the matter of his authorization
to continue to proceed in forma pauperis in this matter.
2071 and 2076 “by unlawfully concealing our Appeal in Case NO CI-18-2939 &
refusing our in forma pauperis on 4 occasions, also denying our appeal on CR-17-
1508 of our bond forfeiture.” (Filing No. 1.) Plaintiff further alleges Hawk denies
Plaintiff’s “fiancé filing paperwork [Plaintiff] author[s] [him]self, telling her she’s
not a lawyer.” (Id.) Plaintiff alleges Hawk is acting in concert with other court and
county officials to deny Plaintiff his First Amendment rights.

       On November 29, 2018, Plaintiff filed a Motion to Amend (filing no. 10) his
Complaint in order to add Lindsey Roby (“Roby”), the Lancaster County Court
Clerk, as a defendant. Plaintiff alleges Roby, on numerous occasions, received
Plaintiff’s filings, and “rather than file [them], she alerts Jail officials, and sends
them back opened for Jail officials to inspect, and [she] refuses to file them and
correspond with [Plaintiff]” in violation of his First Amendment right. (Id.) The
filings allegedly refused by Roby relate to Plaintiff’s apparent attempt to file a tort
claim related to property he claims was stolen at the jail. Plaintiff attached to his
motion several documents which indicate several of his “praecipes” for a tort claim
and “appeals” were returned to him either because the Clerk lacked the form
Plaintiff was seeking or because the Clerk was unable to process Plaintiff’s appeal
without the required filing fee or in forma pauperis documents. (Filing No. 10-1.)

      As relief, Plaintiff seeks injunctive relief and damages. (Filing No. 10.)

          II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See
28 U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any
portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. §
1915A(b).

                                          2
      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

       Liberally construed, Plaintiff here alleges federal constitutional claims. To
state a claim under 42 U.S.C. § 1983, a plaintiff must allege a violation of rights
protected by the United States Constitution or created by federal statute and also
must show that the alleged deprivation was caused by conduct of a person acting
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow,
997 F.2d 494, 495 (8th Cir. 1993).

                                    III. DISCUSSION

       Liberally construing Plaintiff’s allegations, Plaintiff seems to be claiming
that Hawks and Roby (collectively “Defendants”) deprived him of his
constitutional right to access the courts. It is well established “that prisoners have a
constitutional right of access to the courts.” Bounds v. Smith, 430 U.S. 817, 821
(1977). However, Plaintiff does not specify in what capacity Defendants are being
sued, so the court must assume they are sued in their official capacities. See

                                           3
Alexander v. Hedback, 718 F.3d 762, 766 n.4 (8th Cir. 2013) (“‘This court has held
that, in order to sue a public official in his or her individual capacity, a plaintiff
must expressly and unambiguously state so in the pleadings, otherwise, it will be
assumed that the defendant is sued only in his or her official capacity.’”) (quoting
Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999)). Liberally
construed, Plaintiff’s claims against Defendants are claims against Lancaster
County. “A suit against a public employee in his or her official capacity is merely a
suit against the public employer.” Johnson, supra. To state a plausible claim
against Lancaster County, Plaintiff must allege that a “policy” or “custom” caused
a violation of his constitutional rights.

       A county may only be liable under section 1983 if its “policy” or “custom”
caused a violation of Plaintiff’s constitutional rights. Doe By and Through Doe v.
Washington County, 150 F.3d 920, 922 (8th Cir. 1998) (citing Monell v.
Department of Soc. Servs., 436 U.S. 658, 694 (1978)). An “official policy”
involves a deliberate choice to follow a course of action made from among various
alternatives by an official who has the final authority to establish governmental
policy. Jane Doe A By and Through Jane Doe B v. Special School Dist. of St. Louis
County, 901 F.2d 642, 645 (8th Cir.1990) (citing Pembaur v. Ci ty of Ci nci nnati,
475 U.S. 469, 483 (1986)). To establish the existence of a governmental custom, a
plaintiff must prove:

      1) The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2) Deliberate indifference to or tacit authorization of such conduct by
      the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and

      3) That plaintiff was injured by acts pursuant to the governmental
      entity’s custom, i.e., that the custom was the moving force behind the
      constitutional violation.

Jane Doe, 901 F.2d at 646.

                                          4
       Here, Plaintiff does not allege that there is a continuing, widespread,
persistent pattern of unconstitutional misconduct by Lancaster County’s clerk’s
office employees, or that Lancaster County’s policymaking officials were
deliberately indifferent to or tacitly authorized any unconstitutional conduct. In
addition, Plaintiff does not allege that an unconstitutional custom was the moving
force behind the alleged constitutional violations. In other words, Plaintiff has not
alleged that Lancaster County has a policy or custom of denying prisoners access
to the courts. Accordingly, Plaintiff has failed to allege sufficient facts to “nudge”
his claims against Lancaster County across the line from conceivable to plausible.

       On the court’s own motion, Plaintiff will have 30 days in which to file an
amended complaint that sufficiently alleges an access to courts claim against
Defendants in their official or individual capacities. To prevail on an access to
courts claim, a prisoner must establish that he sustained “an actual injury.” Moore
v. Plaster, 266 F.3d 928, 933 (8th Cir. 2001). To demonstrate “actual injury,” the
prisoner must show “‘that a nonfrivolous legal claim had been frustrated or was
being impeded.’” Id. (quoting Johnson v. Missouri, 142 F.3d 1087, 1089 (8th Cir.
1998)). “[A]n isolated incident, without any evidence of improper motive or
resulting interference with [the inmate’s] right to counsel or to access to the courts,
does not give rise to a constitutional violation.” Gardner v. Howard, 109 F.3d 427,
431 (8th Cir. 1997) (internal quotation marks omitted).

        Here, Plaintiff alleges nothing about the “praecipes,” “appeals,” or other
filings Defendants have failed to file such that the court would be able to analyze
whether Plaintiff has a nonfrivolous, arguable, underlying claim and whether
Defendants’ actions caused Plaintiff to suffer actual injury or prejudice. Any
amended complaint filed by Plaintiff must include such allegations.




                                          5
      IT IS THEREFORE ORDERED that:

       1.      Plaintiff shall have until July 26, 2019, to amend his Complaint to set
forth good-faith factual allegations regarding: (a) the filings Defendants allegedly
failed to file; (b) how Defendants’ actions caused Plaintiff to suffer actual injury or
prejudice; and (c) the existence and contents of an official policy or custom that
caused a violation of Plaintiff’s constitutional right to access the courts. Failure to
file an amended complaint within the time specified by the court will result in the
court dismissing this case without further notice to Plaintiff.

       2.      In the event that Plaintiff files an amended complaint, Plaintiff shall
restate the allegations of the current Complaint (filing no. 1; filing no. 10) and any
new allegations. Failure to consolidate all claims into one document may result in
the abandonment of claims. Plaintiff is warned that an amended complaint will
supersede, not supplement, his Complaint.

      3.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended complaint.

      4.     In addition, by July 26, 2019, Plaintiff must either file a new request
for leave to proceed in forma pauperis or pay the court’s $400.00 filing and
administrative fees. Failure to take either action will result in dismissal of this
matter without further notice to Plaintiff.

      5.    The clerk of the court is directed to send to Plaintiff the Form AO
240, “Application to Proceed Without Prepayment of Fees and Affidavit.”

       6.    Plaintiff’s Motion to Amend (filing no. 10) is granted to the extent
that the court will consider the motion and its attachments as supplemental to the
Complaint.




                                          6
      7.     The clerk of the court is directed to set a pro se case management
deadline using the following text: July 26, 2019: deadline for amended complaint
and new IFP application or pay filing fee.

      Dated this 26th day of June, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           7
